DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The indicated allowability of original claim 5 is withdrawn in view of the new interpretation of the claims and the cited references.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 7, 10, 11, 15-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agiwal et al. (US 2014/0321375 A1, hereinafter “Agiwal”).
 	Regarding claims 1 and 21, Agiwal teaches a method for use in a wireless device, for determining an identity (figs. 5, 12, and 13), the method comprising: receiving a reference signal; estimating a reception time of the received reference signal figs. 3A, 3C, ¶ [0040], the frames of low frequency carrier (already existing connection) and high frequency carrier can be time synchronized. The location of the synchronization signal transmitted in a frame of high frequency carrier can be determined using the `offset` value from the start of the frame. Alternately, the OFDM symbol in the low frequency carrier can be synchronized with the slots in the high frequency carrier, if SCH occupies few OFDM symbols in slot 2 then OFDM duration+offset can be used to determine the location of SCH, ¶ [0042], The BS can also inform the MS about the timing of synchronization signal beam transmission on high frequency carrier with respect to timing on low frequency carrier, ¶ [0043]); and obtaining identity information based on the received reference signal, the identity information specifying a time indicating when within a reuse period the received reference was transmitted (¶ [0043], there can be a fixed mapping between the beam IDs and time intervals in which the synchronization signal beam is transmitted.  For example, if four synchronization signal beams are transmitted in slot 1, slot 2, slot 3 and slot4, the beam ID for synchronization signal beam in slot 1 can be Beam ID1, the beam ID for synchronization signal beam in slot 2 can be Beam ID2, the beam ID for synchronization signal beam in slot 3 can be Beam ID3 and the beam ID for synchronization signal beam in slot 4 can be Beam ID4. In another example, if two synchronization signal beams are transmitted in slot 1 and two synchronization signal beams are transmitted in slot 2 then beams in slot 1 can have beam ID1 and beam ID2 while beams in slot 2 can have beam ID3 and Beam ID4.¶ [0085]); obtaining a duration of the reuse period (¶ [0004], ¶ [0040], ¶ [0042], the base station can inform the MS about the time intervals in which the synchronization signal is transmitted on the high frequency carrier. The BS can also inform the MS about the timing of synchronization signal beam transmission on high frequency carrier with respect to timing on low frequency carrier. ¶ [0050]-¶ [0058], In order to assist the MS in searching the synchronization signal, BS can provide one or more of the following information to MS: SCH slots in SF: 0, 2, 4, 6, 8. Number of TX beams: 6. Beam ID in SF: SF1 (B2), SF2(B3), SF3(B4), SF4(B5), SF5(B0), SF6(B1); Starting SF number of group of 6 SFs is provided); and determining the identity based on the identity information, the estimated reception time, and the obtained reuse period ( figs. 5, 12, 13, ¶ [0050]-¶ [0058], ¶ [0065], The beam ID of the successfully received synchronization signal beam can be determined based on at least one of the time intervals in which the synchronization signal beam is received and the beam sequence.  The synchronization signal beam information comprising at least one of beam ID and beam sequence of the successfully received one or more synchronization signal beams can also be reported by the MS to the BS on the low frequency carrier, ¶ [0042], ¶ [0043], ¶ [0085]).
 	Regarding claims 2 and 22, Agiwal teaches the method of claim 1, wherein the identity is an identity associated with at least one from the group consisting of: a beam; a beam direction; a reception time of the beam; and a transmission time of the beam (figs. 5, 12, 13, e.g., ¶ [0065]).
 	Regarding claims 3 and 23, Agiwal teaches the method of claim 2, further comprising: reporting the identity to a network node (figs. 5, 12, 13, e.g., ¶ [0065], ¶ [0086]).
	Regarding claim 7, Agiwal teaches the method of claim 1, further comprising:
performing a transceiver operation at the time specified in the identity information (figs 5, 12, 13, e.g., ¶ [0064]).
figs. 5, 12, 13), to at least one wireless device, the method comprising: determining at least one reference signal, each reference signal indicating identity information, the identity information specifying a time indicating when within a reuse period the respective reference signal was transmitted, and each reference signal in combination with an estimated reception time of the reference signal and a duration of the reuse period (figs. 3A, 3C, ¶ [0004], ¶ [0040], the frames of low frequency carrier (already existing connection) and high frequency carrier can be time synchronized. The location of the synchronization signal transmitted in a frame of high frequency carrier can be determined using the `offset` value from the start of the frame. Alternately, the OFDM symbol in the low frequency carrier can be synchronized with the slots in the high frequency carrier, if SCH occupies few OFDM symbols in slot 2 then OFDM duration+offset can be used to determine the location of SCH, ¶ [0042], The base station can inform the MS about the time intervals in which the synchronization signal is transmitted on the high frequency carrier. The BS can also inform the MS about the timing of synchronization signal beam transmission on high frequency carrier with respect to timing on low frequency carrier, ¶ [0043], there can be a fixed mapping between the beam IDs and time intervals in which the synchronization signal beam is transmitted,¶ [0050]-¶ [0058], In order to assist the MS in searching the synchronization signal, BS can provide one or more of the following information to MS: SCH slots in SF: 0, 2, 4, 6, 8. Number of TX beams: 6. Beam ID in SF: SF1 (B2), SF2(B3), SF3(B4), SF4(B5), SF5(B0), SF6(B1); Starting SF number of group of 6 SFs is provided, ¶ [0085]) enables determination of the identity; and initiating transmission of the reference signals to the at figs. 5, 12, 13, ¶ [0065], ¶ [0083] and ¶ [0084]).
 	Regarding claim 11, Agiwal teaches the method of claim 10, wherein the identity is at least one from the group consisting of: a beam; a beam direction; a reception time of the beam; and a transmission time of the beam (figs. 5, 12, 13, e.g., ¶ [0065]).
 	Regarding claim 15, Agiwal teaches the method of claim 10, further
comprising: Obtaining the reuse period of the reference signals indicating identity information (figs. 5, 12, 13, e.g., ¶ [0004], determining the time intervals by the MS when the determined synchronization signal beams are being transmitted on the second carrier, ¶ [0005]).
 	Regarding claim 16, Agiwal teaches the method of claim 10, further comprising:
providing a value indicating the reuse period to the at least one wireless device (figs. 5, 6, 12 and 13, e.g., ¶ [0005], transmitting by a base station (BS) second carrier acquisition information wherein the acquisition information comprises at least one of information about one or more synchronization signal beams being transmitted in each sector of the BS, time interval information of a second carrier in which synchronization signal beams are being transmitted by BS, ¶ [0050]-¶ [0058]).
 	Regarding claim 17, Agiwal teaches the method of claim 10, wherein the reference signals are transmitted in different directions (figs. 2A-2D, 4B, ¶ [0034], ¶ [0085]).
   	Regarding claim 18, Agiwal teaches the method of claim 10, wherein the transmission of the reference signals constitutes at least one beam  sweep (figs. 2A-2D, 4B, ¶ [0034] and ¶ [0085]). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal.
 	Regarding claim 6, Agiwal teaches the method of claim 1.
Agiwal does not explicitly teach reporting the identity information and the estimated reception time to a network node.
However, Agiwal teaches reporting the identity information, beam sequence and other information to a network node (figs. 5, 6, 12, 13, ¶ [0065], the synchronization signal beam information comprising at least one of beam ID and beam sequence of the successfully received one or more synchronization signal beams can also be reported by the MS to the BS, ¶ [0043], there can be a fixed mapping between the beam IDs and time intervals in which the synchronization signal beam is transmitted. Scrambling codes or beam sequences can be used to distinguish between two beams and beam IDs in a slot.).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to report the identity information and the estimated reception time to a network node in the system of Agiwal. The motivation for doing this is a matter of design choice.
 	Regarding claim 14, Agiwal teaches the method of claim 10.
Agiwal does not explicitly teach wherein at least two of the reference signals that are transmitted in different reuse periods comprise the same identity information.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit at least two of the references signals, with same identity information, in different reuse periods in the system of Agiwal to reduce the number of beam sequences/IDs.
s 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Lindskog et al. (US 7,103,124 B1, hereinafter “Lindskog”).
Regarding claim 13, Agiwal teaches the method claim 10.
Agiwal does not explicitly teach wherein the reuse period is associated with an uncertainty of the correctness of the estimated reception time.
Lindskog teaches a period is associated with an uncertainty of the correctness of the estimated time (Col. 2, lines 18-23, the receiving node takes into consideration the 
uncertainty of the information in determining the accuracy of the other nodes time stamp information. These uncertainty values include uncertainties 
regarding both the time transferred and the measurement of the common interval 
for frequency distribution. Col. 5, lines 9-12, each node will determine a value associated with the node's uncertainty of its estimate of the time interval.  The uncertainty value can be used to determine which estimate of the time interval is more accurate).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to associate the reuse period with an uncertainty of the correctness of the estimated reception time in the system of Agiwal to determine accurate estimate of time (Col. 5, lines 9-12 of Lindskog ).
10.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0063828 A1, hereinafter “Wang”) in view of Agiwal.
 	Regarding claim 30, Wang teaches a network node in a communication network configured for providing an identity to at least one wireless device, the network
node, comprising: a communication interface; and processing circuitry configured to cause the network node: to determine multiple reference signals, each reference signal figs. 2, 5B, 7, ¶ [0019], ¶ [0020], the subframe m and the subframe n represent subframes in which the secondary synchronization signal is located, ¶ [0048], ¶ [0057], ¶ [0059], ¶ [0072] ¶ [0084], detecting multiple signals sent by the base station, obtaining, by the user equipment, signal strength of each signal in the multiple signals; and ¶ [0085] sending, by the user equipment, the signal strength of each signal and a corresponding beam identifier to the base station, so that the base station selects one beam identifier from multiple received beam identifiers according to signal strength corresponding to the multiple beam identifiers, ¶ [0266], ¶ [0273]- ¶ [0277], ¶ [0252]).
 	Wang does not explicitly teach each reference signal in combination with an estimated reception time of the reference signal and duration of the reuse period enables determination of the identity.
	Agiwal teaches the identity information specifying a time indicating when within a reuse period respective reference signal was transmitted (¶ [0043], ¶ [0050]-¶ [0058] ),
reference signal in combination with an estimated reception time of the reference signal and a duration of the reuse period enables determination of the identity (See figs. 3A, 3C, ¶ [0040], the frames of low frequency carrier (already existing connection) and high frequency carrier can be time synchronized. The location of the synchronization signal transmitted in a frame of high frequency carrier can be determined using the `offset` value from the start of the frame. Alternately, the OFDM symbol in the low frequency carrier can be synchronized with the slots in the high frequency carrier, if SCH occupies few OFDM symbols in slot 2 then OFDM duration+offset can be used to determine the location of SCH, ¶ [0042], The BS can also inform the MS about the timing of synchronization signal beam transmission on high frequency carrier with respect to timing on low frequency carrier, ¶ [0043], ¶ [0050]-¶ [0058) enables determination of the identity (figs. 5, 12, 13, ¶ [0004], ¶ [0085], ¶ [0043], there can be a fixed mapping between the beam IDs and time intervals in which the synchronization signal beam is transmitted. Scrambling codes or beam sequences can be used to distinguish between two beams and beam IDs in a slot, ¶ [0034]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine the identity based on reference signal in combination with an estimated reception time of the reference signal and a duration of the reuse period in the system of Wang to further enhance system efficiency and reliability.
Response to Arguments
12.	Applicant's arguments filed on November 23, 2020 have been fully considered but are moot in view of new interpretation of claims/references.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANDISH K RANDHAWA/Examiner, Art Unit 2477